Citation Nr: 1410058	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-31 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than June 28, 2007, for of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1985 to February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision that, in pertinent part, assigned an effective date of June 28, 2007, for the award of TDIU benefits.  The Veteran timely appealed for an earlier effective date.
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.  


FINDINGS OF FACT

1.  In June 2007, VA received the Veteran's claim for TDIU benefits. 

2.  Although a September 2004 claim for TDIU benefits was addressed in an October 2005 rating decision, which denied the claim, there was no appeal, and the decision became final.  

3.  During the one-year period preceding June 28, 2007, it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due solely to service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 28, 2007, for the award of TDIU benefits are not met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§3.341, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2013). 

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim; (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through correspondence dated in July 2007, the RO notified the Veteran of elements of an award of TDIU benefits, and the evidence needed to establish each element.  It also served to notify the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This document therefore served to provide notice of the information and evidence needed to substantiate the claim.  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of VA treatment records, and a VA examination was conducted.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined the opportunity to provide testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.  

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  
If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2013); VAOPGCPREC 12-98 (1998).  

Appellate review of a rating decision is initiated by the timely submission of a notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, completed by the timely submission of a substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

The Board notes that the Veteran was originally denied entitlement to individual unemployability in an October 2005 rating decision.  As the Veteran did not timely appeal, that decision became final, and a claim of CUE has not been raised.  

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002) ; 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A claim for a TDIU, in essence, is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Veteran filed a claim for TDIU in June 2007, and, as mentioned, was awarded TDIU in a February 2008 rating decision with an effective date of June 28, 2007.  

The Board finds that no pending claims remain for the purposes of determining the effective date for TDIU.  Although the Veteran filed a notice of disagreement with several increased ratings claims in September 2004, he did not timely perfect his appeal.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).  Additionally, there is no statement of the Veteran, following the last final denial of TDIU in October 2005, and prior to June 2007, that may be reasonably construed as a claim for TDIU benefits.  38 C.F.R. §§ 3.151(a), 3.155(a) (2013).

A TDIU may be assigned where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, it is ratable at 60 percent or more, and that if there are two or more such disabilities, one is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

During the course of this appeal, the RO awarded the Veteran an increased evaluation for residuals of the right shoulder separation with arthritis, as well as earlier effective dates of January 20, 2004 for instability of the right knee status post anterior cruciate ligament reconstruction and October 26, 2006 for left lumbar radiculopathy associated with lumbar arthritis with disc disease.  As such, his combined disability rating is 60 percent from January 20, 2004.  The Veteran states in his VA Form 9 that he believes he is entitled to an earlier effective date for TDIU based on the aforementioned earlier effective dates for evaluations of service-connected disabilities.  The combined rating for the Veteran's service-connected disabilities as of July 1, 2004 was 70 percent with one disability rated at 40 percent.  In this regard, the Board notes that the lumbar spine disability, which has been rated as 20 percent, and the radiculopathy in the left lower extremity, which has been rated as 20 percent, are properly considered as one disability evaluated as 40 percent for the purposes of potential entitlement to a TDIU.  However, as previously discussed, an effective date can be awarded based on the date of receipt of the claim or the date entitlement arose, whichever is later.  As the Veteran's claim for TDIU was filed in June 2007, even if entitlement to TDIU arose prior to this date, the effective date will be June 2007 since it is the latter of the two: the date of receipt of the claim or the date entitlement arose.  

As to the one exception to this rule, whether it was "factually ascertainable" that the Veteran warranted TDIU in the one year prior to June 28, 2007 on a schedular basis, it is simply not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities in the year prior to his claim for TDIU.  Although the October 2007 VA examination report indicates that the Veteran was unemployed; that his last employment was in 1999 as a roofer,; that he stopped working as a roofer after his right knee ACL reconstruction, and did not return due to his knee and back symptoms, the record reflects that the Veteran was by his own admission employed subsequent to 1999.  A VA Form 21-8940 dated in June 2007 indicates that the Veteran was employed in 2001 as a cashier and from 2002-2003 as an auto parts inspector.  Although the VA examination report addresses employment limitations, such findings point primarily to his limitations at the time of the examination, rather than the year and a half prior.

The Board has considered the assertions of the Veteran and his representative.  However, both the notice of disagreement and substantive appeal merely contain the blanket assertion that his VA treatment records support a finding that he was unable to maintain or sustain employment during that one year period.  They do not point to any specific clinical findings or other specific evidence within his treatment records.  The Board has reviewed his treatment records during that one year period, which reflect treatment for a variety of service-connected and nonservice-connected disorders.  While various complaints and limitations are noted, such as pain on prolonged standing, there are no clinical findings specifically addressing his ability to obtain or maintain gainful employment, or any direct assertions by the Veteran that specific disabilities render him unable to work.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against finding that it is factually ascertainable that the Veteran met the criteria for TDIU benefits prior to June 28, 2007.  Because the weight of the evidence is against the assignment of an effective date earlier than June 28, 2007, reasonable doubt does not arise and the claim for an effective date earlier than June 28, 2007, for the award of TDIU benefits is denied.  



ORDER

An effective date earlier than June 28, 2007 for the award of TDIU benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


